UNITED STATES SECUR ITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ELRAY RESOURCES, INC (Full Name of Registrant) FORM 12b-25 NOTIFICATION OF LATE FILING Commission File Number: 000 - 52727 (Check One): o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form N-SAR For Period Ended: June 30, 2014 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRATION INFORMATION ELRAY RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 98-0526438 (IRS Employer Identification Number) 3651 Lindell Road, Suite D131, Las Vegas, NV 89103 (Address of principal executive offices) 917-775-9689 (Registrant’s telephone number) PART II— RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b- 25(b), the following should be completed. (Check box if appropriate) þ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject Annual report on Form 10-K will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject Annual report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date. o (c) The accountant’s statement or other exhibit required by Rule l2b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, l0-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The management of Elray Resources, Inc. (the “Company”) deems that additional work is required in order to fully compile the necessary financial information and adequately complete its financial statements required to prepare its Quarterly Report on Form 10-Q for quarter ended June 30, 2014, which statements could not be compiled and prepared without unreasonable effort and expense. The Company expects to be able to file within the additional time allowed by this report. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Anthony B. Goodman 775-9689 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 ofthe Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant wasrequired to file such report(s) been filed? If answer is no, identify report(s). Yes þNo o (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal yearwill be reflected by the earnings statements to be included in the subject report or portion thereof?Yes oNo þ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state thereasons why a reasonable estimate of the results cannot be made. 2 Elray Resources Inc. Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August14, 2014 By: /s/ Anthony Goodman Anthony Goodman Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Accounting Officer) INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the persons signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. 3
